DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 10-13 drawn to optical coupling involving 1st and 2nd stages and RGCs, classified in G02B5/18.
II. Claims 7-9, drawn to optical coupling involving rotating a stage, an optical fiber array and a pair of RGCs, classified in G02B6/34.
Inventions I and II are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed at least because independent claim 1 and independent claim 10 of the combination do not require a fiber array.  The subcombination has separate utility such as in a structure/method that does not require a 2nd stage
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  

Furthermore, only if Applicant elects group I from above, further restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia.	Claims 2-3, 11-12 drawn to specific details involving largest received optical signal, classified in G02B6/262.
Ib.	Claims 4, 13 drawn to specific details involving rotation matrix, classified in G02B6/4214.
Ic.	Claim 5 drawn to specific details involving each of the first RGCs and the second RGCs is disposed on the silicon photonics chip such that distances are the furthest, classified in G02B6/13.
Id.	Claim 6 drawn to specific details involving performing optical coupling by positioning the first optical fiber and the second optical fiber at input and output grating couplers (GCs) for a plurality of optical devices disposed on the silicon photonics chip by controlling the first stage and the second stage through the generated second LUT, classified in G01M11/30.
Claims 1, 10 link(s) inventions Ia-Id.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions Ia-Id are distinct, each from the other because of the following reasons:
Inventions Ia-Id are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have design and/or functions and/or effects as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a. 	Invention Ia is directed to specific details involving largest received optical signal, not present in Invention(s) Ib-d.
b.	Invention Ib is directed to specific details involving rotation matrix, not present in Inventions Ia, Ic-d.
c.	Invention Ic is directed to specific details involving each of the first RGCs and the second RGCs is disposed on the silicon photonics chip such that distances are the furthest, not present in Inventions Ia-b, Id.



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification and/or
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874